DETAILED ACTION
This office action is in response to the AMENDMENT filed on04/27/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Examiner’s Note: the applicant mentioned that a substituted specification has been submitted however, there is no substituted specification in the application filed.
Claim Objections
Claims 1, 5-7, 10-11, 17 and 24 are objected to because of the following informalities: Claim 22 and last line “process computers” should be “process computer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 22 recite “process computers of the plurality of inverters”. It is not clear if this process computer is the same or different from the one in claim 17. According to paragraph 49, it mentions a singular (one) process computer not a plurality of process computers (Also see Figure 4). For purposes of examination, the limitation is going to be interpreted as per paragraph 49. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basic et al. US 2016/0248315 in view of Meyer et al. (A hysteresis current control for parallel connected line-side Converters of an inverter locomotive).
	Regarding Claim 1, Basic teaches (Figures 1-4) a method for generating an alternating electric current (with Fig. 1) comprising: generating a plurality of component currents (sent to 150), superposing the plurality of component currents to form a summation current (at 170 or at Fig. 2 at 210-230), and detecting the summation current (210-230), wherein: each component current of the plurality of component currents is modulated by voltage pulses (switch voltage), and the voltage pulses are generated, for each component current, by a respective plurality of component switching devices (at 110, 120 and 130), wherein a respective  component switching device generates a respective voltage pulse by switching between different input voltages (present at the respective switch), and the switching of each component switching device of the plurality of component switching devices  (at 110, 120 and 130) is controlled to generate the respective voltage pulse for modulating the component current, and the plurality of component switching3International Application No.: PCT/EP2017/059557International Filing Date: April 21, 2017 Preliminary Amendment Accompanying Substitute Specificationdevices  are switched at least partly, asynchronously with respect to each other.  (For Example: Paragraphs 36-47)
	Basic does not teach specifying a tolerance band for the summation current having an upper and a lower tolerance limit, and modulating the component current depending on the detected summation current with respect to the tolerance band.
	Meyer teaches (Figures 1-2, 4-6 and 12-14) specifying a tolerance band for the summation current having an upper and a lower tolerance limit (Fig. 4), and modulating the component current depending on the detected summation current with respect to the tolerance band (Fig. 6). (For Example: Pages 103-105)  
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include 
	Regarding Claim 2, Basic teaches (Figures 1-4) switching at least one component switching device. (For Example: Paragraphs 36-47)  
	Basic does not teach switching at least one component switching device when the detected summation current reaches the upper tolerance limit or the lower tolerance limit
	Meyer teaches (Figures 1-2, 4-6 and 12-14) switching at least one component switching device (at inverter) when the detected summation current reaches the upper tolerance limit or the lower tolerance limit (Fig. 4 and 6). (For Example: Pages 103-105)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include switching at least one component switching device when the detected summation current reaches the upper tolerance limit or the lower tolerance limit, as taught by Meyer, to lower the switching frequency and reduce switching losses. 

	Regarding Claim 3, Basic teaches (Figures 1-4) comprising: selecting at least one of the plurality of component switching devices (at 110-130)  for switching based on a selection function that evaluates the plurality of component currents (Fig. 2 and 4). (For Example: Paragraphs 36-47)  
 when the detected summation current reaches the upper tolerance limit or lower tolerance limit, the component switching device having  a component current that is presently greatest in  magnitude is selected for switching.  	Meyer teaches (Figures 1-2, 4-6 and 12-14) when the detected summation current reaches the upper tolerance limit or lower tolerance limit (Fig. 4 and 6), the component switching device having a component current that is presently greatest in magnitude is selected for switching (Page 104 left column).  (For Example: Pages 103-105)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include s when the detected summation current reaches the upper tolerance limit or lower tolerance limit, the component switching device having a component current that is presently greatest in magnitude is selected for switching, as taught by Meyer, to lower the switching frequency and reduce switching losses. 
Regarding Claim 4, Basic teaches (Figures 1-4) a method.
	Basic does not teach comprising: detecting at least one difference current between two component currents, and the switching of the component switching device  is performed depending on the at least one difference current by specifying a difference band having an upper difference limit and a lower difference limit,  for the at least one difference current, and switching at least two of the plurality of component switching devices to  opposite states when the difference current reaches the upper difference limit or lower difference limit.
or lower difference limit. (For Example: Pages 103-107)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include s comprising: detecting at least one difference current between two component currents, and the switching of the component switching device  is performed depending on the at least one difference current by specifying a difference band having an upper difference limit and a lower difference limit,  for the at least one difference current, and switching at least two of the plurality of component switching devices to  opposite states when the difference current reaches the upper difference limit or lower difference limit, as taught by Meyer, to lower the switching frequency and reduce switching losses. 
Regarding Claim 7, Basic teaches (Figures 1-4) a method.
	Basic does not teach wherein the upper tolerance limit and lower tolerance limit 5International Application No.: PCT/EP2017/059557 International Filing Date: April 21, 2017 Preliminary Amendment AccompanyingSubstitute Specification are variable, the difference between the upper tolerance limit and lower tolerance limit is variable, or the difference between the upper difference limit and lower difference limit of the difference band is variable.  
or the difference between the upper difference limit and lower difference limit of the difference band is variable. (For Example: Pages 103-105)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include wherein the upper tolerance limit and lower tolerance limit  are variable, the difference between the upper tolerance limit and lower tolerance limit is variable, or the difference between the upper difference limit and lower difference limit of the difference band is variable, as taught by Meyer, to lower the switching frequency and reduce switching losses. 
	Regarding Claim 8, Basic teaches (Figures 1-4) wherein each component switching device (at 110-130)  has a current output for outputting the component current and an electrical inductor (at 150) for conducting the component current is arranged at the current output and the inductors are magnetically coupled. (For Example: Paragraphs 36-47)   
	Regarding Claim 9, Basic teaches (Figures 1-4) wherein: a the plurality of component switching devices (at 110-130) combine to form an inverter apparatus and the inverter apparatus outputs the summation current as an output current (sent to 180), and a plurality of inverter apparatuses including the inverter apparatus are connected in parallel and their respective output currents are superposed to form a total current for 
	Regarding Claim 10, Basic teaches (Figures 1-4) wherein two respective component switching devices (two of 110-130) of the plurality of component switching devices (at 110, 120 and 130) are combined to form the inverter apparatus so that two component currents are superposed to form the summation current (at 170), wherein, the inverter apparatus has two magnetically coupled inductors as output inductors (at 150).  (For Example: Paragraphs 36-47)  
	Regarding Claim 11, Basic teaches (Figures 1-4) wherein  two component switching circuits (two of 110-130) are configured generate the two component currents, which are superposed to form the summation current (at 170), and each of the two component switching circuits can switch between a first position and a second position (on and off), wherein: the summation current increases when the two  component switching circuits  are both in the first  switch position and together assume a positive position (on state), the summation current decreases when the two  component switching circuits  are both in the second  switch position and together assume a negative position (off state), and the summation current substantially does not change when the two component switching units are in different switch positions and together assume a neutral position (on or off states).  (For Example: Paragraphs 36-47)  
	Regarding Claim 12, Basic teaches (Figures 1-4) a method.
	Basic does not teach selecting between a first three-point operation, a second three-point operation and a two-point operation to modulate the summation 
	Meyer teaches (Figures 1-2, 4-6 and 12-14) selecting between a first three-point operation, a second three-point operation and a two-point operation to modulate the summation current (Fig. 6 S1),  wherein: in the first  three-point operation, switching is between the positive and the neutral position, in the second  three-point operation, switching is between the negative and the neutral position, and  7International Application No.: PCT/EP2017/059557 International Filing Date: April 21, 2017Preliminary Amendment Accompanying Substitute Specification in the two-point operation, switching is between the positive and the negative position (See Fig. 6). (For Example: Pages 103-105)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include selecting between a first three-point operation, a second three-point operation and a two-point operation to modulate the summation current,  wherein: in the first  three-point operation, switching is between the positive and the neutral position, in the second  three-point operation, switching is between the negative and the neutral position, and  7International Application No.: PCT/EP2017/059557 International Filing Date: April 21, 2017Preliminary Amendment Accompanying Substitute Specification in the two-point operation, switching is between the positive and the negative position, as taught by Meyer, to lower the switching frequency and reduce switching losses. 
	Regarding Claim 13, Basic teaches (Figures 1-4) a method.

	Meyer teaches (Figures 1-2, 4-6 and 12-14) modulating the summation current in the two-point operation includes transitioning from modulation in the first three- point operation to modulation in the second three-point operation (Fig. 6). (For Example: Pages 103-105)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include modulating the summation current in the two-point operation includes transitioning from modulation in the first three- point operation to modulation in the second three-point operation, as taught by Meyer, to lower the switching frequency and reduce switching losses. 
Regarding Claim 14, Basic teaches (Figures 1-4) a method.
	Basic does not teach selecting between the modulation in the first  three-point operation, and the modulation in the second  three-point operation and the modulation in the two-point operation based a network voltage of an electrical network receiving, an infeed or based, on a phase position of the summation current in relation to the network voltage.
Meyer teaches (Figures 1-2, 4-6 and 12-14) selecting (Fig. 6) between the modulation in the first three-point operation, and the modulation in the second  three-point operation and the modulation in the two-point operation based a network voltage (output voltage) of an electrical network (180) receiving, an infeed or based, on a phase 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include selecting between the modulation in the first  three-point operation, and the modulation in the second  three-point operation and the modulation in the two-point operation based a network voltage of an electrical network receiving, an infeed or based, on a phase position of the summation current in relation to the network voltage, as taught by Meyer, to lower the switching frequency and reduce switching losses. 
	Regarding Claim 15, Basic teaches (Figures 1-4) wherein each component switching device (at 110-130) generates and outputs a three-phase summation current (at 170), wherein at least one of: the three-phase current is transformed to a transformed  α/β/0 system (Fig. 3-4), or, a difference current in the transformed system is calculated.  (For Example: Paragraphs 36-47)  
	Regarding Claim 16, Basic teaches (Figures 1-4) wherein the summation current or a total current composed of a plurality of summation currents is fed into an electrical supply network (180) so that the method for generating the  alternating electric current is configured as a method for feeding electrical power into the electrical supply network.  (For Example: Paragraphs 36-47, 49 and 72)  
	Regarding Claim 17, Basic teaches (Figures 1-4) an inverter (Fig. 1) for generating an alternating electric current, comprising: at least one DC voltage intermediate circuit (at 144) having a first DC voltage and a second DC voltage (Vcap and no Vcap), and a plurality of component switching devices (at 110-130), each  are switched at least partly, asynchronously with respect to each other.  (For Example: Paragraphs 36-47)  
 	Basic does not teach a process computer specifies a tolerance band for the detected summation current having an upper tolerance limit and a lower tolerance limit, and  9International Application No.: PCT/EP2017/059557 International Filing Date: April 21, 2017Preliminary Amendment Accompanying Substitute Specification a controller is configured to control each component switching device based on the detected summation current and the tolerance limit, wherein: the controller is operatively coupled  to the process computer to control the component switching device  in a manner guided by the process computer.
	Meyer teaches (Figures 1-2, 4-6 and 12-14) a process computer (Fig. 5, Master circuitry)  specifies a tolerance band for the detected summation current (using the adders) having an upper tolerance limit and a lower tolerance limit (Page 104 part where it talks about fig. 5, also see Fig. 4 and 6), and 9International Application No.: PCT/EP2017/059557 International Filing Date: April 21, 2017 Preliminary Amendment AccompanyingSubstitute Specificationa controller (individual control circuits) is configured to control each component switching device based on the detected summation current (signal from master controller) and the tolerance limit, wherein: the controller is operatively coupled  to the process computer (master 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include a process computer specifies a tolerance band for the detected summation current having an upper tolerance limit and a lower tolerance limit, and     a controller is configured to control each component switching device based on the detected summation current and the tolerance limit, wherein: the controller is operatively coupled  to the process computer to control the component switching device  in a manner guided by the process computer, as taught by Meyer, to lower the switching frequency and reduce switching losses. 
	Regarding Claim 18, Basic teaches (Figures 1-4) an inverter.
	Basic does not teach wherein the process computer is configured to be coupled to further inverters, so that the output summation current is superposed with further summation currents to form a total current.  
	Meyer teaches (Figures 1-2, 4-6 and 12-14) wherein  the process computation device (master circuitry) is configured  to be coupled to further inverters, so that the output summation current is superposed with further summation currents to form a total current (Fig. 1). (For Example: Pages 103-105)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include wherein  the process computation device (master circuits) is configured  to be coupled to further inverters, so that the output summation current is superposed with further summation 
	Regarding Claim 19, Basic teaches (Figures 1-4), wherein an inductor of a plurality of inductors (150) is interconnected between each component switching device (at 110-130) and the superposition device  and the plurality of  inductors are magnetically coupled.  (For Example: Paragraphs 36-47)  
	Regarding Claim 20, Basic teaches (Figures 1-4) an inverter.
	Basic does not teach wherein the inverter has two component switching devices.  
	Meyer teaches (Figures 1-2, 4-6 and 12-14) wherein the inverter has two component switching devices (controlled by S11 and S12). (For Example: Pages 103-105)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include wherein the inverter has two component switching devices, as taught by Meyer, to lower the switching frequency and reduce switching losses. 
	Regarding Claim 21, Basic teaches (Figures 1-4) An infeed arrangement having a plurality of inverters (Fig. 1) as claimed in claim 17, wherein the plurality of inverters are connected in parallel at their output devices  so that a plurality of  summation currents of the plurality of inverters are superposed to form a total current (at 170). (For Example: Paragraphs 36-47)    
	Regarding Claim 22, Basic teaches (Figures 1-4) an inverter.

	Meyer teaches (Figures 1-2, 4-6 and 12-14) wherein the process computer (master circuits) of the plurality of inverters (Fig. 1), are coupled to each other to exchange information for coordinating generation of the plurality of summation currents between the plurality of inverters (at Fig. 1). (For Example: Pages 102-105)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include wherein  the process computation device (master circuits) is configured  to be coupled to further inverters, so that the output summation current is superposed with further summation currents to form a total current, as taught by Meyer, to lower the switching frequency and reduce switching losses. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basic et al. US 2016/0248315 in view of Meyer et al. (A hysteresis current control for parallel connected line-side Converters of an inverter locomotive) and further in view of Mori et al. US 2007/0147098.
Regarding Claim 5, Basic teaches (Figures 1-4) a method.
Basic does not teach  monitoring the summation current to determine whether, after reaching the upper tolerance limit or the lower tolerance limit  and after switching the at least one  component switching device means, the summation current does  not leave  the tolerance band, wherein at least one further component switching device is switched when the summation current leaves the tolerance band as a result of the 
	Meyer teaches (Figures 1-2, 4-6 and 12-14) monitoring the summation current to determine whether, after reaching the upper tolerance limit or the lower tolerance limit  and after switching the at least one  component switching device means, the summation current does not leave the tolerance band (Fig. 6 and 12-13). (For Example: Pages 103-107)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include monitoring the summation current to determine whether, after reaching the upper tolerance limit or the lower tolerance limit  and after switching the at least one  component switching device means, the summation current does  not leave  the tolerance band, as taught by Meyer, to lower the switching frequency and reduce switching losses. 
Basic as modified does not teach wherein at least one further component switching device is switched when the summation current leaves the tolerance band as a result of the summation current reaching an extended upper limit or an extended lower limit of a control band that surrounds the tolerance band.  
Mori teaches (Figures 16-18) wherein at least one further component switching device is switched when the summation current leaves the tolerance band as a result of the summation current reaching an extended upper limit or an extended lower limit of a control band that surrounds the tolerance band.  (For Example: Paragraphs 83-94)  
. 
Claims 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basic et al. US 2016/0248315 in view of Meyer et al. (A hysteresis current control for parallel connected line-side Converters of an inverter locomotive) and further in view of Oowada US 2011/0181292.
	Regarding Claim 6, Basic teaches (Figures 1-4) a method.
	Basic does not teach wherein a difference between the upper difference limit and lower difference limit of the difference band is greater than a difference between the upper tolerance limit and lower tolerance limit of the tolerance band. 
	Oowada teaches (Figures 3--6) wherein a difference between the upper difference limit and lower difference limit of the difference band is greater than a difference between the upper tolerance limit and lower tolerance limit of the tolerance band (Fig. 4 and 5).  (For Example: Par. 88-98)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include wherein a difference between the upper difference limit and lower difference limit of the difference band is greater than a difference between the upper tolerance limit and lower 
	Regarding Claim 6, Basic teaches (Figures 1-4) a method.
	Basic does not teach wherein a ratio of the difference between the upper difference limit and lower difference limit of the difference band to the difference between the upper tolerance limit and lower tolerance limit of the tolerance band is greater than 1.5.
	Oowada teaches (Figures 3--6) wherein a ratio of the difference between the upper difference limit and lower difference limit of the difference band (Fig. 5c greater than 1 like 1.25) to the difference between the upper tolerance limit and lower tolerance limit of the tolerance band (Fig. 4b, 4d; like 0.4) is greater than 1.5 (1.025/0.4).  (For Example: Par. 88-98)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to include wherein a ratio of the difference between the upper difference limit and lower difference limit of the difference band to the difference between the upper tolerance limit and lower tolerance limit of the tolerance band is greater than 1.5, as taught by Oowada, to improve accuracy of the current used by the controller of the inverter and improve operation of said controller.
	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basic et al. US 2016/0248315 in view of Meyer et al. (A hysteresis current control for parallel connected line-side Converters of an inverter locomotive) and further in view of  Diedrichs et al. US 2014/0254216.
	Regarding Claim 23, Basic teaches (Figures 1-4) an inverter.
	Basic as modified does not teach a wind power installation having an aerodynamic rotor and a generator for generating electrical power from wind and for feeding the electrical power as electric current into an electrical supply network, wherein the wind power installation includes the inverter as claimed in claim 17.
	Diedrichs teaches (Figures 1-2) a wind power installation (Fig. 2) having an aerodynamic rotor and a generator for generating electrical power from wind and for feeding the electrical power as electric current into an electrical supply network (Fig. 2), wherein the wind power installation includes the inverter as claimed in claim 17. (For Example: Par. 55-62)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Basic to includes a wind power installation having an aerodynamic rotor and a generator for generating electrical power from wind and for feeding the electrical power as electric current into an electrical supply network, wherein the wind power installation includes the inverter as claimed in claim 17, as taught by Meyer, to lower the switching frequency and reduce switching losses. 
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. 
Applicant argued that “Meyer does not disclose or suggest “modulating the component current depending on the detected summation current with respect to the tolerance band,” where the summation current is a superimposed current as recited in claim 1. Meyer discloses detecting each current individually. Meyer does not disclose or suggest that a summation h are detected. Meyer does not disclose or suggest that the summation current is detected”. However, Meyer teaches in Fig. 5 the use of adders and this adders add I1 and I2 making a summation current. Also, the detection function of the summation current is a limitations that the Basic reference is used to teach see rejection to claims 1 and 17. Therefore, the claim limitations are met by the prior art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838